Citation Nr: 1549543	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with bipolar disorder in partial remission (formerly characterized as PTSD with depression).

2.  Entitlement to an initial rating in excess of 10 percent for interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disability).

3.  Entitlement to an initial compensable rating for hypothyroidism.

4.  Entitlement to an initial compensable rating for multilocular thymic cyst.

5.  Entitlement to an initial compensable rating for scar, right neck.

6.  Entitlement to an initial compensable rating for scar, left chest.

7.  Entitlement to an initial compensable rating for scar left arm axilla (arm pit).

8.  Entitlement to a compensable rating for residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from February 1999 to July 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The September 2012 rating decision granted service connection for PTSD with depression and assigned a 10 percent rating effective May 30, 2012 (date of claim), and continued 0 percent ratings for residuals of Hodgkin's lymphoma with thinning hair with intermittent chest pain, scars of the left and right chest, and scar, right neck.  The February 2014 rating decision granted service connection for interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disability) and assigned a 10 percent rating, hypothyroidism with a 0 percent rating, and scar, left arm axilla (arm pit) with a 0 percent rating, multilocular thymic cyst with a 0 percent rating, each effective May 30, 2012.  That rating decision also increased the rating for PTSD with bipolar disorder in partial remission to 30 percent effective May 30, 2012.  In May 2015 the Veteran's attorney submitted additional evidence and argument directly to the Board with a waiver of initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to an initial compensable rating for hypothyroidism and a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD with bipolar disorder in partial remission is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  

2.  Hodgkin's disease is not active or in a treatment phase.

3.  Throughout the appeal period, the Veteran's multilocular thymic cyst has not been shown to be deep, unstable, tender, or painful on examination, and it does not lose its covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

4.  Throughout the appeal period, the Veteran's service-connected interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disability) is not shown to have been manifested by a ratio of less than 71 percent on the forced expiratory volume in one second (FEV-1) pulmonary function test (PFT) or FEV-1, Forced Vital Capacity (FEV-1/FVC) PFT, or by a ratio of less than 66 percent predicted on the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method ((DLCO) (SB)); and pulmonary vascular disease was asymptomatic following resolution of acute pulmonary embolism.  

5.  Prior to the promulgation of a decision in the matters of entitlement to a compensable rating each for scars of the right neck, left chest, and left arm pit, the Board received written notification from the Veteran's attorney dated in May 2015, expressing the Veteran's intent to withdraw his appeal pertaining to the matters of entitlement to a compensable rating each for scars of the right neck, left chest, and left arm pit; there is no question of fact or law remaining before the Board in these matters. 


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD with bipolar disorder in partial remission is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  An initial rating in excess of 10 percent for interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disability) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6604 (2015).

3.  The criteria for a compensable rating for residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Code 7709 (2015). 

4.  The criteria for an initial compensable rating for multilocular thymic cyst are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Code 7805 (2015).

5.  Regarding the claims of entitlement to a compensable rating each for scars of the right neck, left chest, and left arm pit, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2012 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

As for the initial rating claims for PTSD with bipolar disorder in partial remission, hypothyroidism, multilocular thymic cyst and interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disorder), the RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter in July 2012.  Where, as in this case, service connection has been granted (i.e., for PTSD, multilocular thymic cyst and a right lung disorder and initial disability ratings have been assigned, the service connection claims have been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claims for a higher rating for PTSD, multilocular thymic cyst and a right lung disorder upon the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).  

As for the claim for an increased rating for residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the claims of entitlement to a compensable rating each for scars of the right neck, left chest, and left arm pit, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in these matters.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The AOJ has obtained the Veteran's service treatment records, VA treatment records, and private records identified by the Veteran, such as those from Cancer Care Institute Rapid City Regional Hospital.  The Veteran has not identified any other records pertinent to the issues on appeal that remain outstanding. 

Additionally, the Veteran underwent VA compensation examinations in August 2009 and November 2013 to address the relevant questions arising from the claims, namely, the severity of the service-connected PTSD with bipolar disorder in partial remission, multilocular thymic cyst, right lung disorder and residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the service-connected disabilities under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD with Bipolar Disorder in Partial Remission

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.   

The records includes VA psychiatric treatment reports, and VA psychiatric examinations, in which medical professionals confirmed the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer DSM (5th ed. 2013) DSM-5 has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as diagnoses under the DSM-5, as shown by the December 2013 VA examination.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-5 criteria.

Under the DSM-IV the Veteran has been assigned GAF scores between 46 and 65 for his PTSD with bipolar disorder in partial remission.  GAF scores of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A July 15, 2009 VA outpatient psychiatry clinic report reveals the Veteran was in "good spirits" when he was seen that day.  He reported feeling happy because he was told that his CT [computed tomography] scan of his neck and chest showed no significant changes from a prior study; he has a history of Hodgkin's lymphoma.  He stated that he feels he is benefiting from the alcohol dependence treatment program.  He continued to deny suicidal ideation, plan or intent.  He also denied homicidal ideation.  On mental status examination, he was casually dressed, well groomed, and with good hygiene.  He had good eye contact, and he was cooperative, polite and pleasant.  His speech was spontaneous with full prosody, regular rate and rhythm.  His mood was good; his affect was reactive, bright, and with full range.  His thought process was logical and goal oriented.  He denied delusions and hallucinations, and there were no suicidal or homicidal ideation, plan or intent.  He was oriented to person, place, and time.  His judgment and insight were fair.  The assessment was the Veteran was at that facility for the alcohol dependence treatment program.  He had a suicide attempt in March 2009 by overdosing while he was intoxicated, which led to a 5-day inpatient hospitalization.  He had since consistently denied any suicidal or homicidal ideation (since being treated at the clinic).  He denied mood, anxiety and/or psychotic symptoms independent of drinking alcohol.  The diagnosis under Axis I was alcohol dependence.  His GAF was 60.  

A July 23, 2009 VA outpatient psychiatry clinic report notes that the Veteran continued to deny any suicidal ideation or homicidal ideation.  On mental status examination, the Veteran was casually dressed, well groomed, with good hygiene.  He had good eye contact, he was cooperative, polite and pleasant.  His speech was spontaneous with full prosody and regular rate and rhythm.  His mood was good.  His affect was reactive, bright, and with full range.  His thought process was logical and goal oriented.  He denied delusions and hallucinations.  There were no suicidal or homicidal ideations, plan or intent.  He was oriented to person, place, and time.  His judgment and insight were fair.  The diagnosis under Axis was alcohol dependence.  His GAF was 65.  

A February 2012 VA outpatient treatment report notes that the Veteran was seen for a health maintenance examination.  He reported he had been having trouble concentrating while at work at times, and that he had been dealing with it for several years.  He had changed jobs four times; he liked the current job and did not want to lose it.  He denied any other concerns.  The assessments were Hodgkin's disease, in remission and inability to concentrate - psychologist evaluation.  

In May 2012 a VA mental health counselor interviewed the Veteran at the county jail (under the "Homeless - Justice Outreach Psychosocial Assessment" program).  The Veteran reported "I just got my 4th DUI [driving under the influence] and I need to get in treatment[;] I slipped up and got drunk[.]"  He reported that he had been depressed for a long time because he has few friends and feels a lot of guilt about being sick.  He stated that he had been drinking "several shots of the hard stuff", but that he had been sober for two years prior to his arrest.  He stated he tried to harm himself four years ago by taking over-the-counter Tylenol PM but he went to the emergency room for help.  He had no current or had ever had thoughts about death or killing himself.

On mental status evaluation, the VA mental health counselor noted the Veteran was dressed in jail clothing.  He made good eye contact.  He denied any suicidal or homicidal ideations.  He talked openly about his two years of sobriety without AA or a sponsor.  He reported he received his first DUI in 2008, his second 6 months later, and his third 2 months after the second.  He reported that his drinking became a problem when he was diagnosed with Hodgkin's disease while on active duty in the Navy.  He reported feelings of sadness, hopelessness and worthlessness because he feels the cancer will return.  He had problems sleeping and had depressed mood throughout the week.  

A May 25, 2012 VA mental health clinic note shows the Veteran was seen for an initial visit having been newly admitted to the alcohol rehabilitation program.  He reported he had his 4th DUI in April 2012.  He lost his job because he did not show up to work because he was hung over from drinking.  He left his apartment; and his belongings are with his brother.  He reported he was depressed; he had a lack of interest and pleasure most days.  When he was arrested he had suicidal thoughts in jail and was on a suicide watch.  He denied such thoughts currently and had no intent to harm.  He reported some mild irritability, mild anxiety but it was manageable.  He was sleeping okay, there were no nightmares, no hypervigilance, withdrawal from people, or reexperiencing.  He denied obsessive-compulsive disorder traits, panic, delusions, audiovisual hallucinations and obsessions.  He has a history of alcohol dependence; his last drink was in April 2012.  

On mental status examination he presented ambulatory.  He was adequately groomed and dressed.  He was alert and oriented.  His mood was described as depressed and his affect was mildly tired, but engaged and pleasant.  He denied suicidal and homicidal ideations.  His speech was fluent and his thoughts were linear.  There was no evidence of psychosis, delusions or obsessions.  His fund of knowledge was average.  His insight was limited to fair and his judgment was fair.  He was unemployed and homeless.  The assessment was that he was there for alcohol treatment and he had mild to moderate recurrent depression.  His Axis I diagnosis was depression disorder, recurrent, mild to moderate.  His GAF was 44.  

In a subsequent May 29, 2012 VA treatment report (4 days later) he was diagnosed under Axis I with major depressive disorder, recurrent, moderate.  His GAF was 45.  In a May 30, 2012, 30-minute mental health session with a VA social worker, he reported he had not used substance since April 2012.  He stated his moods fluctuate; before his admission his moods were very flat.  He was "up" when he was interacting with people and "down" when he is by himself.  He had no homicidal or suicidal ideations.  He stated "I don't really think I need a suicide safety plan?.  I will let someone Know."  He stated he has good family and friend supports in the city.  The social worker noted that the Veteran was very logical in his thinking and was aware that he had good things, and support around him.  He appeared motivated and was excited about starting "IPT" to work on his depression.  He was open and maintained appropriate eye contact during the session.  He discussed his suicide attempt in 2009 and how his drinking had increased since battling cancer in 2003 and how his social isolation led to his depression.  He denied any feelings of unmanageable depression/anxiety at that time and there were no homicidal or suicidal ideations noted.  He stated "I don't think I will ever do that again.  If I do feel that bad I will be sure to talk to someone."

On June 2012 VA psychiatry clinic report, the Veteran reported that his mood was improved; he was not as depressed and was calmer.  He inquired about a possible PTSD diagnosis secondary to trauma of having cancer and dealing with cancer treatments.  He stated that he felt fear but had to suppress it, "didn't have time for fear."  Once the cancer was treated and he was in remission, "it [w]as all downhill from there."  He felt he did not have any purpose anymore.  He "Fell into a deep depression" and started drinking.  Memories of it were triggered by certain smells "(e.g. DC subway)."  Every time he would go in for a checkup he would feel anxiety and fear.  He reported having nightmares about it, on a weekly basis, and now once a month.  He has a recurring nightmare of a "black shapeless mass" invading his body and being trapped in a room, paralyzed.  Longest job he has had since then was 1.5 years, as an operator at a nuclear power plant.  He moved to the city to work on his bachelor's degree.  He had "Really good" relationships with family and friends before the cancer, now he is more detached; he only talks to old friends once every 6 months or so.  He feels anxious and has fear that the cancer is back whenever he has any mild physical symptoms.  Upcoming checkups set off a 2-4 week drinking binge with the anticipation of being diagnosed with cancer again.  He has high anxiety with any doctor visits.  He sleeps okay once he gets to sleep, but frequently has difficulty falling asleep.  He wants to be able to feel content with his life, he would like to have a wife and children.  

On mental status examination, he had good hygiene; he was thin, cooperative and engaged.  There was no psychomotor agitation/retardation.  He had good eye contact.  His mood was better and his affect was mostly euthymic, and intense at times.  His thought process was linear.  He did not have suicidal or homicidal ideations or audiovisual hallucinations.  His insight and judgment were fair to good.  His assessment was history of depression and alcohol dependence, and although unconventional, he actually meets the criteria for PTSD based upon the trauma of having cancer and undergoing cancer treatments.  The diagnosis under Axis I was depression, not otherwise specified, alcohol dependence in early remission, and PTSD.  His GAF was 50.

In July 2012 he Veteran was seen at VA psychiatric clinic for a scheduled appointment.  He reported being a little bored, but overall he was doing pretty well.  He had enjoyed spending time with family and friends over the "4th."  His energy level was good.  He reported his sleep varies from 3 to 12 hours per night.  His individual therapy was going "quite well."  He was satisfied with his medication and feels it is still helping to even-out his mood; he was much less depressed.  On mental status examination, his hygiene was good; he was thin, cooperative and engaged.  There was no psychomotor agitation or retardation.  He made good eye contact.  His mood was "better," his affect was mostly euthymic, and intense at times.  His thought process was linear.  He did not have suicidal or homicidal ideations, or audio visual hallucinations.  His insight and judgment were fair to good.  His assessment was history of depression, PTSD (secondary to trauma related to Hodgkin's), and alcohol dependence.  He will start a residential PTSD program in September.  His mood was improving.  The diagnoses under Axis I were depression, not otherwise specified, alcohol dependence in early remission, PTSD (related to Hodgkin's).  His GAF was 59.

A July 30, 2012 mental health telephone encounter note revealed the Veteran was sentenced to 74 days in jail for the DUI.  He was unable to return to treatment and was being irregularly discharged.  In an August 2012 mental health telephone encounter note it was noted that he had been approved for work release.  It was noted that he was in good spirits and was optimistic about serving his required jail time and getting back into treatment.  In an August 30, 2012 "SATP" treatment plan note, VA social worker noted that the Veteran was alert and oriented to the conversation.  He was oriented times 3 and attentive to the conversation.  He was organized in his thinking and demonstrated great problem-solving skills.  He continued to be very introspective and did a great deal of self-evaluation.  He was honest in his description of long-term depressive symptoms and mood fluctuation.  He stated his depression was much lower on that day.  

On mental status examination, he was oriented to person, place and time.  He was neatly groomed and appropriately dressed.  He made appropriate eye contact during the session and his affect was appropriate with the content of the conversation.  The focus of the session was primarily centered on getting "IPT" started again after not having any sessions for a month due to the Veteran being incarcerated.  He reported a great deal of progress even though he was currently in jail, he was doing work release and was not on any antidepressants.  He identified a great deal of improvement and stated he continued to use the skills/tool he had learned during his therapy sessions and while he was in treatment.  He was scheduled to return to treatment for PTSD in late October 2012.  

A January 2013 VA outpatient psychiatry clinic report noted the Veteran was seen for medication management with a history of PTSD and unspecified episodic mood disorder.  He continued to have fluctuations in mood.  He stated that his mood goes up and down.  There are days when he goes into a deep pit and he feels depressed.  He can have a good mood for about two to three days or it can sometimes last for two to three weeks or he could go into a down phase for the same range of time.  He had been abstaining from alcohol.  He reported that he had a second job working as a job recruiter for a private company; and he continued to work at the restaurant.  On mental status examination, he was casually dressed and neatly groomed.  His affect was mildly constricted.  His mood was anxious.  His speech was relevant, coherent, productive, spontaneous, and goal directed.  There were no hallucinations or delusions.  There were no suicidal or homicidal ideas or intent.  He was oriented in all spheres.  His memory, judgment and insight were fair.  His diagnoses under Axis I were episodic mood disorder, PTSD, and history of alcohol dependence.  His GAF score was 61.

A February 2013 VA outpatient psychiatry clinic report noted the Veteran stated he had tolerated divalproex and believed that it was beginning to help some with his mood swings.  He had, however, been having more depressive phases and occasional suicidal thoughts, for the past 6 months.  He had been experiencing sleep disturbances.  He stated he does not fall asleep until about 2:00 a.m. and is awake within 3 to 4 hours; he feels unrefreshed and tired and is unable to sleep any further.  He stated that when he starts to feel depressed and suicidal he gets himself busy and that helps to pull him out of the depressive feeling.  He had given up a second job because he felt it was not the right job for him at that time; he continued to work as a waiter at a restaurant.  He was apprehensive about his upcoming primary care appointment since he was afraid of a reemergence of Hodgkin's disease.  On mental status examination, the Veteran was casually dressed and neatly groomed.  His gait was normal.  His affect was constricted.  His mood was mildly dysphoric.  His speech was relevant, coherent, productive, spontaneous, and goal directed.  There were no hallucinations or delusions.  He admitted to occasional suicidal thoughts but denied any suicidal plans or intent.  There were no homicidal ideas or intent.  He was oriented in all spheres.  His memory, judgment and insight were fair.  The diagnoses were episodic mood disorder and PTSD.

A March 2013 VA mental health counselor's report, noted the Veteran stated "things are going pretty well at this point."  He continued his employment and was looking at returning to school.  He stated that he had begun to date again, (which is an increase in his social activities.  The counselor noted that the Veteran would continue to explore that aspect and become involved in other community activities.  On mental status evaluation, the Veteran was upbeat and fully oriented showing no signs of suicidal or homicidal ideations.  He was able to process and was oriented times 4.  He was diagnosed with episodic mood disorder and PTSD.  

In a July 2013 VA social worker's mental health report, the Veteran reported that "he is seeing a great deal of progress within himself and feels like there's a light at the end of the tunnel and actually looks forward to the future now."  His mood remains stable.  There are times when he notices his thoughts racing and feeling a flare of anger, but he is able to work through these episodes and not react.  He reported that he was working and going to school and he has a great relationship with his parents.  On mental status evaluation, he had minimal depression, he was goal oriented and identified maladaptive thinking patterns and was able to effectively balance logic and emotion.  He reported that his depression was almost non-existent, but he does have some situational depression.  He reported a positive outlook on life and an increase in social activity and dating.  There were no suicidal ideations.  The diagnoses were PTSD, episodic mood disorder and alcohol dependence.  

In a September 2013 VA social worker's mental health report, the Veteran discussed his increased hours at work, his schooling and his family relationships.  He stated he was feeling a bit stressed out, but he was able to manage everything.  He reported that he felt he was unable to concentrate at times.  The social worker noted that the Veteran looked very thin.  He stated that he does sometimes forget to eat.  He reported that he was "feeling well otherwise."  On mental status evaluation, he was oriented times 3.  He had a great deal of personal insight into his difficulties.  His insight and judgment were good and he had excellent problem solving skills.  There were no suicidal or homicidal ideations.

In an October 2013 VA outpatient psychiatry clinic report, the Veteran reported that he was doing well.  He was fully engaged in school and doing well; he enjoys his classes.  He continued to work part-time at a restaurant; for about 2 months he was working almost every day at the restaurant because they were short-staffed.  He was feeling "worn out" and cut-back his hours.  He had lost about 10 pounds during that time.  On mental status examination, he was neatly dressed and groomed.  His affect was adequate and appropriate.  His mood was euthymic.  His speech was relevant, coherent; productive, spontaneous, and goal directed.  There were no hallucinations or delusions, or suicidal or homicidal ideas or intent.  He was oriented in all spheres.  His memory, judgment and insight were fair.  The diagnoses were PTSD, episodic mood disorder and alcohol dependence in remission.  

A November 2013 VA outpatient psychiatry clinic note, the Veteran reported that he was going through some mild depressive phases and during those phases, he had been able to reach out to friends, play music, and pull himself out of the depressed phase.  He reported "feeling well" otherwise.  He stated that he was not earning as much waiting tables and was looking to move to a different restaurant.  On mental status examination, he was neatly dressed and groomed.  His affect was adequate and appropriate.  His mood was euthymic.  His speech was relevant, coherent, productive, spontaneous, and goal directed.  There were no hallucinations, delusions, or suicidal or homicidal ideas or intent.  He was oriented in all spheres.  His memory, judgment and insight were fair.  The diagnoses were PTSD, episodic mood disorder and alcohol dependence in remission.  

On December 2013 VA PTSD examination, the Veteran reported he was incarcerated in September 2012 for his 4th DUI.  Since then he has resided with his parents.  He was not involved in a romantic relationship; he last dated a woman for one and one half months in 2013.  He ended the relationship because he felt she was being too intrusive.  He stated that he still plays in a "blue grass band" occasionally, as it is the "only thing that keeps [him] sane."  He is a member of the Veteran's Club at the vocational school he attends.  He also is on the local Zoning Board of Adjustments, a position appointed by the mayor and confirmed by the City Council.  The Board meets every 2 weeks.  Between work and attending college, he has little spare time.  His spare time is generally spent surfing on the net, reading, and taking naps.  He has worked at a restaurant from August 2012 to the present.  He was warned about being 30 minutes late on one occasion.  He cut-back his hours at work when he began attending school last summer.  He has a high school education plus approximately 3 years of college.  He currently attends vocational technical school to earn a degree in computer science.  He failed some courses in the summer, but he is doing better in the fall semester.  He carries an "A" in his computer science classes and hopes to get a "B" in his human relations class.  He has difficulty attending his afternoon classes, partially because he is tired and partially because he is not sure of what the point is in getting the degree he is seeking.  

He has received considerable therapy and psychiatric treatment since he was previously evaluated.  He received individual therapy for PTSD which was stopped recently because of a job reassignment by his therapist.  He continued monthly psychotherapy for depressive symptoms with another therapist.  He has appointments with his VA psychiatrist every month or 2 depending upon his condition.  Review of therapy notes and psychiatry notes indicate he has been stable for several months.  In October 2013 the psychiatrist noted he was doing well.  He had not started taking Antabuse because he still wore an ankle bracelet which monitors his alcohol intake.  He is on no other psychiatric medications.  Antidepressant medications have been prescribed but were discontinued because of emotional blunting.  His mood was described as euthymic.  His psychiatrist noted no PTSD symptoms in her notes going back many months.  His PTSD therapist noted improvement in mood and did not describe any significant PTSD symptoms.  His therapist for depression noted minimal depressive symptoms in early 2013.  Therapy notes in recent months used terms such as "doing well, good insight, good judgment, and good problem solving skills."  His mood was noted to be better, and sobriety had been maintained.

The examiner noted that even though the symptoms were not current or recent, he would list bipolar and depressive symptoms which contributed to his reformulation of the diagnosis as PTSD with bipolar type II disorder.  The examiner explained that his unipolar depression has transformed into a bipolar condition.  Bipolar symptoms were episodes that last one to two weeks at a time; euphoria with the sense that he could do anything, increased decreased need for sleep, and more outgoing and sociable.  He indicated that his first hypomanic episode began shortly after he got out of the military in 2004.  He estimated he has had about 3 or 4 episodes per year on average.  No hypomanic episodes were described in the latest year.  

Major depressive disorder symptoms were sadness most days which last almost all day, feels unloved and unwanted, decreased motivation, hypersomnia (12-14 hours at a time), crying spells, decreased energy, low self-esteem (feels worthless), anhedonia, and frequent suicidal ideation.  His severe depressive episodes began in early 2004.  He did not seek treatment while in the military.  He estimated he has had approximately 4 or 5 depressive episodes per year which last 2 weeks or longer.  He denied any severe depressive episodes since July 2012.  

The Veteran was diagnosed with more than one mental disorder, and the examiner differentiated what symptoms are attributable to each diagnosis.  [The Board notes that the Veteran's service connected disability includes PTSD and bipolar disorder (formerly depression); therefore, all of his psychiatric symptoms are considered in the rating of his service-connected disability.]  PTSD symptoms are attributed to occasional intrinsic thoughts of possible return of cancer (approximately 15 times in the latest year), increased anxiety and social withdrawal.  Bipolar type II symptoms are attributed to increased energy, and drive, feelings of sadness and social withdrawal.  Alcohol use disorder symptoms are attributed to increased cravings.  The Veteran has had no severe depressive episodes since the summer of 2012.  Likewise, his PTSD symptoms have been relatively mild and infrequent.  In hindsight, the Veteran thinks he may have drunk excessively to self-medicate both PTSD and depression.  Regarding the Veteran's self-medicating, the examiner noted "This is not clear in my mind, and I cannot be sure of any such relationship.  The veteran did acknowledge he drank first to feel good which is not necessarily an attempt to self-medicate."  The Veteran's level of occupational and social impairment with regard to his mental diagnoses was summarized as "A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner noted that the Veteran's PTSD with bipolar type II disorder has had a mild impact on social functioning.  At times he does not feel like socializing with others and prefers to stay at home.  Alcohol use disorder has had only an indirect impact on social functioning.  He avoids situations where alcohol is present so as not to be tempted to relapse.  Alcohol use disorder has had the greater impact on occupational functioning.  He has missed time at work because of incarceration for DUI.  He has not had any alcohol since October 2012; he denied any use of illicit drugs or abuse of prescription medications.  

Criteria used for establishing the Veteran's PTSD diagnosis were from the DSM-5: Criterion A: directly experiencing the traumatic event (s); and Criterion B: recurrent, involuntary, and intrusive distressing memories of the traumatic event(s).  Criterion F: the duration of the PTSD symptoms of recurrent, involuntary, and intrusive distressing memories of the traumatic event(s) are more than one month, and the Veteran does not meet the full criteria for PTSD.  Criterion G: the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, and the Veteran does not meet the full criteria for PTSD.  Criterion H: the disturbance is not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.

On mental status evaluation the examiner noted that the Veteran was fully oriented, and sensorium was clear.  His speech was soft but discernible.  His attention and concentration were good.  His long-term memory was good, and short-term memory showed possible, mild impairment.  He forgot one of three items after a five-minute delay.  Ordinarily, his memory was good according to his self-report.  Abstract reasoning was good.  He described his mood as "satisfied" most days.  His emotions were full ranging, and his affect was appropriate for the most part.  There was one brief period of emotional lability when he cried when talking about his fear of an upcoming annual examination to determine if his Hodgkin's lymphoma has returned.  His thoughts were organized and goal directed.  He denied hallucinations, and no delusions were elicited.  He denied any intent to harm himself or others.  He denied panic attacks, obsessions, compulsions, sleep problems, and memory problems.  

He had PTSD symptoms of depressed mood, anxiety, and disturbances of motivation and mood were noted.  He had no other symptoms attributable to PTSD (and other mental disorders) that are not listed.  He was cooperative with the evaluation and put forth good effort.  He was distressed by his inability to recall all 3 items after a 5-minute delay.  There was no evidence of manufacture or embellishment of symptoms.  He was diagnosed also with alcohol use disorder.  The examiner noted that symptoms are currently mild but have been worse in the past.

A January 2014 VA social worker's mental health report noted the Veteran was diagnosed with depression, PTSD and alcohol dependence.  The Veteran reported that he had been doing well since the last session.  He reported his moods had been stable and he was looking forward to school starting again.  He had applied for a new job in the electrical field and was excited about the opportunity.  He continued to live with his parents.  On mental status evaluation, he was oriented times 3.  He had a great deal of personal insight into his difficulties.  His insight and judgment were good and he had excellent problem solving skills.  He had continued to maintain his sobriety.  There were no suicidal or homicidal ideations.

A February 2014 VA psychiatry clinician report noted the Veteran was seen for medication management with a history of PTSD, episodic mood disorder, and alcohol dependence in remission.  He reported that his mood remains stable.  His only complaint was that he had been "extra tired."  He denied feeling depressed or sad.  He was anxious because he had an upcoming physical examination and he was always afraid of a return of Hodgkin's disease.  He stated that he was enjoying school and doing well; he looked forward to going to school.  He had plans to move out of his parents' home; he found a basement apartment to rent.  On mental status examination, he was neatly dressed and groomed.  His affect was adequate and appropriate.  His mood was neutral.  His speech was relevant, coherent, productive, spontaneous, and goal directed.  There were no hallucinations, delusions, or suicidal or homicidal ideas or intent.  He was oriented in all spheres.  His memory, judgment and insight were fair.  The diagnoses were PTSD, episodic mood disorder, and alcohol dependence in remission.

An October 2014 VA psychiatry clinic treatment report shows the Veteran was seen for medication management with a history of PTSD, episodic mood disorder, and alcohol dependence in remission.  He sought the appointment because he felt that his mood was "beginning to go down."  He has a history of Hodgkin's disease and was worrying about a recurrence.  Also, he recently learned that an old girlfriend had been murdered along with her father.  Since then his mood had been gradually plummeting.  He has been sleeping in excess and his appetite had fallen off.  He felt guilty and wonders if he had done something more for his friend would she be alive today.  He recognized the irrationality of that thinking.  He had relapsed and went to a bar and drank.  He called a friend and a number of friends showed up and took him out of the bar and spent time with him.  He has not done any further drinking since then.  On mental status examination, he was neatly dressed and groomed.  His affect was mildly constricted.  His mood was slightly dysphoric.  His speech was relevant and coherent, productive, spontaneous, and goal directed.  There were no hallucinations or delusions.  There were no suicidal or homicidal ideas or intent.  He was oriented in all spheres.  His memory, judgment and insight were fair.  The diagnoses were PTSD, episodic mood disorder and alcohol dependence with recent relapse.

In a May 2015 written statement, the Veteran's mother discussed the many attributes the Veteran had growing up and his accomplishments in the military.  She noted the difficulties he experienced while undergoing cancer treatment and how that process changed him.  She noted that the Veteran told her that he needed counseling but was unable to mentally pursue it.  He also told her that he was abusing alcohol because it helped him calm down and sleep.  She stated that she has had an opportunity to observe the Veteran's behavior and demeanor and have noticed that he has difficulty focusing on tasks.  He does not finish projects because he cannot concentrate for an extended period of time or to complete it.  The lack of focus and concentration were not present before he went into the military.  He has "delusions of grandeur."  He becomes "manic."  She noted that he has patterns of severe depression followed by short periods of increased talking, increased energy, and delusions of grandeur.  He has not been able to sleep for the past few weeks.  He quit his classes because of the lack of sleep.  His thoughts make "no sense" and he laughs a lot.  He has no insight into what his mental condition is doing to his life.  He has always suffered from severe anxiety and incessant worrying that his cancer will return.  She stated that although he denies that he would attempt suicide again, she feels that he does think about it.  He seems like he feels hopeless when he is not in his manic phases.  He is constantly fatigued and has been since his cancer treatment.  He is often breathless and complains of chest pain.  Even when he is in his manic phases, he has low energy.  He did not abuse alcohol before he entered the service, but now he is an alcoholic, and it did no develop until after his cancer treatment.  She stated that the Veteran is a wonderfully kind, generous and loving person, but his cancer diagnosis and treatment has completely altered the course of his life.  

In May 2015 the Veteran's attorney submitted additional evidence which includes the following articles:  Finalizing PTSD in DSM-5: Getting Here From There and Where to Go Next, Friedman, Matthew J., Journal of Traumatic Stress 26: 548-56 2013; "DSM-5 Criteria for PTSD." www.ptsd.va.gov ; "Posttraumatic Stress Disorder," American Psychiatric Publishing; The Role of Uncontrollable Trauma in the Development of PTSD and Alcohol Addition, Volpicelli, Joseph, M.D., et.al., Alcohol Research & Health, 23(4): 256-62, 1999;Trauma and Substance Cue Reactivity in Individuals With Comorbid Posttraumatic Stress Disorder and Cocaine or Alcohol Dependence, Coffey, Scott F., et.al., Drug & Alcohol Dependence, 65:115-27, 2002; Managing Bipolar Disorder in Clinical Practice, Vieta, Eduard, London: Springer, Pages 27-28, 31-37, 41-45, and 82-84, 2013; Information about Risperidone from National Institutes of Health; Information about Divalproex, by Mayo Clinic; Symptoms of Pulmonary Embolism from European Lung Foundation; Cleveland Clinic Center for Continuing Education - Bipolar Disorder; Sleep Disturbance in Bipolar Disorder: Therapeutic Implications, Plante, David T. and John W. Winkelman, Am. J. Psychiatry 165: 830-843, 2008; Understanding Medication Non-Adherence in Bipolar Disorders Using a Necessity-Concerns Framework, Clatworthy, Jane, et.al., Journal of Affective Disorders 116: 51-55, 2009.

Considering the symptoms of the Veteran's PTSD throughout, the Board finds that his symptoms are consistent with no more than a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the evidence shows that throughout the appeal period, the Veteran had reported to VA medical professionals that he intermittently experiences an inability to concentrate, depressed mood and sleep problems, such symptoms are consistent with his currently assigned 30 percent rating under Code 9411.  

The Veteran's attorney argues that the Veteran's PTSD should be rated 70 percent from the date of the original claim for service connection based, in part, on a 2009 VA treatment report that notes a March 2009 attempted suicide by overdose while he was intoxicated, which led to a 5-day inpatient hospitalization.  However, this appeal period began in May 2012 when the Veteran first filed a claim for service connection for a psychiatric disability.  Thus, the March 2009 treatment is outside of the ratable period.  

While disturbances of mood is one of the listed symptoms under the 50 percent rating criteria, the preponderance of the evidence is against a finding that a higher rating at any time during the appeal, to include a 50 percent rating, is warranted, including due to disturbances of mood.  This is so because the duration, frequency, and severity of this symptom, when considered with all the evidence of record, do not warrant a higher rating.  In June and July 2012 he was assessed as "mostly euthymic;" in August 2012 he described his depression as much lower and he was not on antidepressants; in January 2013 he described period of low mood that can last a couple of days or a couple of weeks; in July 2013 he had minimal depression; in October 2013 and November 2013 his mood was euthymic; in November 2013 he described mild depressive phases that he was able to pull himself out of; in December 2013 he was described as euthymic; in February 2014 he denied being depressed or sad.

While suicidal ideation is one of the listed symptoms under the 70 percent rating criteria, the preponderance of the evidence is against a finding that a higher rating, to include a 70 percent rating, is warranted due, at least in part, to suicidal ideation.  This is so because the duration, frequency, and severity of this symptom, when considered with all the evidence of record, does not warrant a higher rating.  While the May 2015 written statement by the Veteran's mother indicates that she believes the Veteran thinks about suicide, she acknowledges that the Veteran denies he would attempt suicide again.  Most significantly, the Veteran has repeatedly denied suicidal ideation throughout most of the appeal.  In addition, the medical evidence, including the Veteran's own reports, does not reflect suicidal ideation of such severity, frequency and duration such that a higher rating is warranted at any time.  While a February 2013 treatment record noted he acknowledged suicidal thoughts; they were described as "occasional" for the last 6 months, a January 2013 treatment record (during the 6 month period identified by the Veteran in February 2013) noted there were no suicidal or homicidal ideas or intent.  Furthermore, during a May 2012 mental health counseling session, when the suicide attempt was mentioned, the Veteran stated "I don't think I will ever do that again.  If I do feel that bad I will be sure to talk to someone."

Additionally, the Veteran's attorney argues that the alcohol abuse disorder is either caused by the bipolar disorder and PTSD or that it is a symptom of the PTSD and the Veteran should be compensated for the symptoms of his alcohol abuse disorder in granting a 70 percent rating for his mental health disability.  The Board notes again, however, that during the pendency of the appeal, the Veteran's alcohol dependence has been in remission and has been primarily diagnosed by history only.  For example, the Veteran reported in June 2012 that he has last used alcohol in April 2012 (prior to the appeal period), when he was arrested for driving under the influence (DUI).

For rating purposes, the Board has considered the effect the Veteran's symptoms of his alcohol abuse disorder has on his service-connect psychiatric disability and find that the Veteran's alcohol use disorder has had only an indirect impact on his social functioning.  He avoids situations where alcohol is present so as not to be tempted to relapse.  In 2012 he has missed time at work because of incarceration for DUI.  Even considering all of the Veteran's symptoms, including those associated with alcohol abuse in remission, his level of occupational and social impairment with regard to his mental diagnoses was summarized (by December 2013 VA examiner) as "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  In addressing the matter of the Veteran's alcohol abuse, the December 2013 VA examiner expressed that the alcohol abuse symptoms were mild and that he could not be sure the Veteran used alcohol to self-medicate his psychiatric disabilities because "[t]he veteran did acknowledge he drank first to feel good which is not necessarily an attempt to self-medicate."  

VA records show his primary psychiatric symptoms are episodic depression and sleep impairment, as noted in 2012, 2013 and 2014 VA treatment records and examination reports; these symptoms more nearly approximate the criteria for a 30 percent rating under Code 9411.  The Board further acknowledges that in May 2012 the Veteran was assigned GAF scores of 44 and 45.  These GAF scores are consistent with his report that he had his 4th DUI in April 2012; he lost his job because he did not show up to work because he was hung over from drinking, and he left his apartment.  However, by his own admission, he stopped drinking in April 2012, prior to the appeal period, and his symptoms improved.  In January 2013 his GAF score was 61.

Those treatment records and reports for the most part show that on mental status evaluation the Veteran presented well groomed, his speech was relevant, coherent, productive, spontaneous and goal oriented, he has not had homicidal or suicidal ideations, hallucinations or delusions.  His memory, judgment and insight have been fair.  The September 2013 medical provider noted he had a great deal of personal insight into his difficulties.  His insight and judgment were good and he had excellent problem solving skills.  Also, the evidence shows he maintains friendships and has good relationships with family members, specifically his parents.  In March 2013 he increased his social activities by starting to date again.  

The Veteran's symptoms do not more nearly approximate the types of symptoms associated with the criteria for a 50 percent, or higher, rating.  Significantly, the record does not show any evidence of a flattened affect or circumstantial, circumlocutory, or stereotyped speech; there is also no evidence of panic attacks (he has consistently denied panic attacks throughout various treatment and VA examinations), or difficulty in understanding complex commands (In October 2013 Veteran stated he was fully engaged in school and doing well; he enjoys his classes and he carries an "A" in his computer science classes and hopes to get a "B" in his human relations class), impairment of either short- or long-term memory, or impaired judgment, inspired abstract thinking or difficulty in establishing and maintaining effective work and social relationships. 

Additionally, reduced reliability is not suggested by what is known about his social interactions and his occupation.  He stated that he still plays in a "blue grass band" occasionally, and he is a member of the Veteran's Club at the vocational school he attends.  He reported that he was working and going to school.  He worked part-time at the restaurant, but for about 2 months in 2013 he was working almost every day at the restaurant because they were short-staffed.  There is no evidence that he has been unable to perform his job.  He was warned about being 30 minutes late on one occasion.  He cut-back his hours at work when he began attending school last summer.  In January he reported that he had been doing well since the last session (mental health), and reported his mood had been stable and he was looking forward to school starting again; and he had applied for a new job in the electrical field and was excited about the opportunity).  He is also on the local Zoning Board of Adjustments, a position appointed by the mayor and confirmed by the City Council.  The Board meets every 2 weeks.  Between work and attending college, he has little spare time.  The December 2013 VA examiner noted that a mental condition had been formally diagnosed, but symptoms are not severe enough either to interfere with occupational functioning.

Consequently, the Board finds that occupational and social impairment with reduced reliability and productivity is not shown.  The Board acknowledges the Veteran's mother's May 2015 statement referring her observation of the Veteran's lack of focus, concentration, and insight, low energy and alcohol abuse.  Significantly, the medical evidence of record shows he consistently had fair insight and judgment; he was excited about school and was attaining good grades.  He was also working part-time, attending school and volunteering with the Zoning Board and with a club at school that focused on Veteran's.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Accordingly, and in light of the above, the Board finds that the Veteran's PTSD with bipolar disorder in partial remission does not warrant a rating in excess of 30 percent.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a finding that the degree of disability shown warrants a rating in excess of 30 percent.  See 38 C.F.R. § 4.3. 

Hodgkin's Lymphoma

With active Hodgkin's disease or during the treatment phase for Hodgkin's disease, a 100 percent rating is assigned under 38 C.F.R. § 4.117, Code 7709.  A note under Code 7709 provides: 

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals. 38 C.F.R. § 4.117.

CT scan of the neck in June 2009 revealed a chain of small nodes seen just deep to the left sternocleidomastoid muscle with the largest nodes about 7 or 8 mm in size.  Some apical pleural-parenchymal scarring was incidentally noted on AP lung fields, greatest on the right side.  There was a large polyp or mucus retention cyst filling the lower half of the left maxillary sinus.  This was described in a previous report and appears to have increased slightly in size.  The remainder CT of the neck was negative.  

A comparison of the June 2009 study with a previous study in January 2008 shows a string of small nodes seen deep to the left sternocleidomastoid muscle on the 2009 study that were present on the previous study but were not commented on in the report.  The only other difference seen between the 2008 study and the 2009 study is previously the Veteran was described as having a left-sided laryngocele and on the 2009 study the piriform sinuses are bilaterally symmetric and if there is a laryngocele, it is bilateral on the 2009 study.  The other abnormality mentioned on the 2008 study was the soft tissue density in the left maxillary sinus thought to be a possible mucus retention cyst and it has not changed in size or configuration between the 2008 study and the study in June 2009. 

The examiner noted that there was no significant interval change between the 2 studies.  Probably the small nodes deep to the left sternocleidomastoid muscle were present on the previous study and not commented on.  Laryngocele was bilateral rather than just on the left side and is symmetric.  The sinusitis or mucus retention cyst in the left maxillary sinus is unchanged.  

In January 2011 the Veteran presented at a VA medical facility for an overdue health maintenance examination.  He was last seen in September 2009.  He denied any hospitalization or surgery since his last visit.  He was treated for pneumonia approximately 5 weeks ago and stated that his symptoms had resolved.  He was to have a yearly CT of the neck, chest and abdomen for surveillance of Hodgkin's lymphoma (last done June 2009).  He denied any current rectal pain/bleeding, abdominal pain, melena or other gastrointestinal symptoms, and weight loss.  The assessments, in pertinent part, were hypothyroid, Hodgkin's disease, in remission, now with some lymphadenopathy that is new.  In the same month, he presented to a VA oncology clinic for a consult.  He reported a history of Hodgkin's lymphoma that was diagnosed over 6 years prior.  His was apparently an unusual Hodgkin's that was felt to be nodular sclerosing but also had some other features of B-cell lymphoma, so he was treated with a novice chemotherapy regimen more suited to lymphoma than Hodgkin's.  He also had radiation therapy however to his neck and upper chest which was where his disease originated.  He has had no evidence of recurrence.  Although he stated that his primary care physician noticed swollen lymph nodes; and he had been more tired lately.  He had recently been found to be hypothyroid, and was started on Synthroid.  The impression was Hodgkin's disease, now about 6 years post treatment.  Clinically, there is no evidence of recurrence, but he is due to a CAT [computerized axial tomography) in early February.  

CT scan of the abdomen in February 2011 revealed the visualized portions of the lung bases were clear.  There was no significant hiatal hernia.  The gallbladder was unremarkable.  The liver was grossly normal.  The kidneys opacified symmetrically with contrast.  There was no hydronephrosis or hydroureter.  The adrenal glands, spleen, pancreas and visualized portions of the small bowel and colon were grossly normal.  The terminal ileum was unremarkable.  There was no significant abdominal wall hernia.  There was no free fluid in the abdomen.  The vascular structures were grossly normal.  There was no evidence of a significant abdominal aortic aneurysm; the infrarenal abdominal aorta measured approximately 1.8 cm in maximal diameter.  The osseous and soft tissue structures were grossly normal.

CT of the pelvis in February 2011 revealed the visualized portion of the small bowel and colon were unremarkable.  The appendix was visualized and appeared normal.  There was no evidence of inflammatory change in the region of the cecum to suggest appendicitis.  There is no free fluid in the pelvis.  There was no significant lymphadenopathy.  The bladder was unremarkable.  The region of the prostate gland measured 2.8 x 4.1 cm and the seminal vesicles appear grossly normal.  Bilateral inguinal lymph nodes measure up to 1 cm in short axis diameter and were unlikely to be clinically significant.  The impression was unremarkable CT scan of the abdomen and pelvis; no evidence of significant lymphadenopathy to correlate with the provided clinical history of Hodgkin's lymphoma and right groin lymphadenopathy; further evaluation was recommended as clinically indicated. 

CT of the chest in February 2011 revealed a stable chest x-ray; there was no significant lymphadenopathy or evidence of a mass lesion.  Increased attenuation in the apices was greater on the right than the left and did not appear significantly changed from the prior study and likely represented scarring although other etiologies were not excluded.  February 2011 CT scan of the neck revealed no significant interval change or evidence of significant mass lesion in the neck.

A February 2012 VA outpatient treatment report notes that the Veteran was seen for a health maintenance examination.  He reported he had been having trouble concentrating while at work at times, and that he had been dealing with this for several years.  He had changed jobs four times; he liked the current job and did not want to lose it.  He denied any other concerns.  The assessments were Hodgkin's disease, in remission and inability to concentrate.  

On November 2013 VA hematologic and lymphatic conditions examination, the Veteran reported he was diagnosed with Hodgkin's around May 2003 when he discovered a lump on the right side of his neck while serving aboard a ship.  He was eventually transferred to Bethesda for further treatment.  After completing 12 weeks of chemotherapy, a CT [computed tomography] incidentally found asymptomatic pulmonary embolism in the lung, which was treated with anticoagulants for 6 months, and then he had radiation to the right side of the neck/upper chest.  All chemotherapy/radiation was completed by December 2003.  Since his last VA compensation examination in August 2009, he has received treatment for depression, PTSD, and alcohol abuse (he has been sober now for one year).  He reported that he is clinically followed by his primary care physician and oncology.  He was seen by oncology in 2011 and his Hodgkin's disease remains in remission.  There has been no change in the thinning of his hair, or in random chest pain; his last chest and neck CT was in 2011 and is negative for recurrence.  He is negative for a cardiac disorder.  Continuous medication has not been required for control of his Hodgkin's.  As noted, the current status of his Hodgkin's is "remission."  He completed radiation therapy and antineoplastic chemotherapy in 2003, while on active duty.  Other therapeutic treatments he underwent were neck biopsy, mediport for chemotherapy, CT guided biopsy of a mediastinal mass which returned as a multilocular thymic cyst (negative for lymphoma), all of which were completed on active duty.

On examination, he did not have anemia, thrombocytopenia, recurring infections, polycythemia vera, or sickle cell anemia.  He did have shortness of breath, persistent thin hair (scalp), and random chest pain, but remained negative for a cardiac condition.  Diagnostic testing was performed in March 2013; the results were that his hemoglobin was 14.2, hematocrit was 42.0, red blood cell count was 4.68, white blood cell (WBC) count was 8,100, WBC differential count was normal, and platelet count was 318,000.  The examiner diagnosed Hodgkin's lymphoma with thinning hair and chest pain.  Hodgkin's disease did not impact his ability to work.

A February 2014 VA primary care attending note reveals the Veteran was seen for an annual review of his medical problems and examination.  Over the past year he had not gone to the emergency room or was hospitalized.  He complained of a small pruritic lesion on his right forearm for the past few months.  He had no other complaints or concerns.  

He works as a technician at a nuclear power plant.  He is alcohol dependent (went to treatment program in 2012) and at present abstemic [sic.].  He is a chronic smoker (one pack a day) for the past 19 years.  On physical examination of the skin, there was a small pruritic round, flat, scaly lesion approximately 0.5 cm in diameter on the right proximal forearm.  The assessment was Hodgkin's disease-in remission, alcohol dependence-sober for the past 2 years, chronic smoker-still smokes half a pack a day, hypothyroidism-euthyroid at present and tinea corporis

A September 2014 VA emergency department clinician report noted the Veteran came in the emergency department with concerns about a new lump under the skin of his face on the right side.  It had been going on for about three weeks.  He had no prior history of any cystic lesions.  His concern was that he has a history of Hodgkin's disease 10 to 12 years ago that involved apparently lymphadenopathy in his neck area as well as in his chest.  He was treated with chemotherapy and radiation without recurrence.  He had no other lumps of which he was aware.  On physical examination, he was in no acute distress.  The head did reveal a firm subcutaneous lesion that was about 0.8 mm in dimension.  It was somewhat firm but freely moveable and unattached.  Laboratory findings were normal and chest x-ray was without lesions.  The impressions were subcutaneous skin lesion in the right side of the face and history of Hodgkin's disease.  He was referred for removal of the lesion.

A higher rating is not warranted as the record does not show that the Veteran has had active Hodgkin's disease since 2003 or that he has had residuals warranting compensation at any time during the appeal other than those already compensated.  The treatment records indicate that Hodgkin's disease has been in complete remission since 2003.  The record shows the Veteran has attributed several disabilities to Hodgkin's disease, including PTSD, hypothyroidism, multilocular thymic cyst and lung disease, all of which have been service-connected.  

Based on this evidence, the Board finds that a higher rating is not warranted for residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain as there has been no active disease or treatment or identified residuals (other than those already compensably service-connected) warranting compensation at any time during the pendency of the claim.  

Multilocular Thymic Cyst

The Veteran's service-connected multilocular thymic cyst, is rated 0 percent under 38 C.F.R. § 4.118, Code 7805.  This diagnostic code applies to other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Codes 7800-04 should be evaluated under an appropriate diagnostic code.

Code 7800 rates scars of the head, face, and neck.  Since the Veteran's thymic cysts is associated with the thymus (located in the upper chest), this code is inapplicable as the cyst/scar is not located on his head, face, or neck.

Diagnostic Code 7801 rates scars, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is assigned for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for an area or areas of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating is assigned for an area or areas of 144 square inches (929 square cm) or greater.  Note 2 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801.

Superficial and nonlinear scars not of the head, face, or neck are rated under Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.

Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Code 7804.

A 2011 VA treatment record shows chest CT was negative for thymic cyst.  Examination found no visible or palpated scar/cyst to the thoracic region and no pain with palpation.  Thus, the last chest CT in 2011 remains negative for residuals.

The Veteran was afforded a VA scars examination in November 2013.  The examiner diagnosed CT guided biopsy of a mediastinal mass (multilocular thymic cyst, negative for lymphoma), but secondary to Hodgkin's lymphoma work-up.  
The examiner noted that a May 2004 STR documents that a thymic cyst was found on active duty via left thorascopic biopsy while receiving lymphoma treatment.  It was benign and per serial chest CT's it became smaller and resolved.  The mass was found per CT and not located on the skin.  No other thoracic cyst were found.  The June 2004 chest CT reported that the lymph node/thymus cyst was shrinking in size and the October 2004 neck CT was negative for thymic mass.  

Based on the above, the Board finds that the Veteran is not entitled to a rating for any disabling effects related to his multilocular thymic cyst under Diagnostic Code 7805 as it was not noted (in the November 2013 VA examination report) that he had any functional limitations of any body part, including limitation of motion, caused by his multilocular thymic cyst.  Neither is a compensable rating warranted for the Veteran's multilocular thymic cyst under any of the other diagnostic codes.  A compensable rating is not warranted under Code 7801 as the Veteran's multilocular thymic cyst is not shown to be deep or cover an area of 6 square inches or greater.  Regarding Code 7802, a compensable rating is not warranted as the Veteran's multilocular thymic cyst does not cover an area or areas of 144 square inches or greater.  Also, as the Veteran does not have a multilocular thymic cyst that is unstable or painful, a compensable rating is not warranted under Code 7804. 

The Board finds that the Veteran's multilocular thymic cyst, does not meet any applicable rating criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased (compensable) rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Interstitial Lung Disease

The RO has rated the Veteran's service-connected interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disability) under the provisions of Code 6604 during the period on appeal.  Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Code 6604, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id. at (d)(6).

Under Diagnostic Code 6604, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

The Veteran's pulmonary vascular disease including pulmonary thromboembolism has been rated by the RO along with interstitial lung disease under Code 6604.  The Board has also considered the application of Diagnostic Code 6817 (pulmonary vascular disease).  Under Code 6817, pulmonary vascular disease (PVD) will be rated 0 percent when it is asymptomatic following resolution of a pulmonary thromboembolism, and 30 percent if symptomatic.  Where there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction, a 60 percent rating is assigned.  PVD resulting in primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy, warrants a 100 percent rating.  38 C.F.R. § 4.97, 38 C.F.R. § 4.97, Code 6817.

A Note to Code 6817 provides that other residuals following pulmonary embolism are to be evaluated under the most appropriate diagnostic code, such as fibrosis (by analogy under Code 6604), but such evaluation should not be combined with any of the evaluations in Code 6817.  

In June 2009 the Veteran underwent a CT of the chest by VA.  The examiner noted that the Veteran had a previous outside CT of the chest dated January 2008 for which he had the report but did not have the films/images; the images were subsequently received and reviewed.  The report described some interstitial infiltrative changes in the upper lung lobes bilaterally, greater on the right side though to be related to radiation therapy.  The study was otherwise considered negative with no evidence or masses or adenopathy.  In an addendum report the examiner noted that in comparing the scans of the chest no significant change in the appearance of the chest is seen when compared to the images from the outside study.  Again seen was some minimal scarring at the lung apices, slightly greater on the right side, and some extremely tiny precarinal nodes which were present on the previous examination and has not changed.  A few tiny axillary nodes described on the earlier study in June 2009 have not significantly changed from the outside study or probably not previously commented on because they are mostly fatty-replaced and benign in appearance. 

The medical evidence of records shows that in June 2009 the Veteran underwent a CT of the chest that showed high-resolution images through the upper lung fields bilaterally with some mild prominence of interstitial markings, greatest on the right side, with minimal pleural thickening on the right side that would appear to correlate with the previous report and may represent chronic fibrosis and scarring from radiation therapy.  Remainder of the lung fields were clear and unremarkable on the high resolution images.  A few very tiny lymph nodes are seen in the precarinal region of the chest and the largest is about 5 mm in diameter.  Very small axillary nodes are seen, the largest is on the left side and is about 5 x 9 mm in size.  Other than these tiny nodes, no other masses or adenopathy was seen in the mediastinum, hilum or chest wall.  Remainder of the scans of the chest were unremarkable.  The impression was CT of the chest shows a couple very tiny nodes in the precarinal region of the mediastinum and very tiny nodes in the axilla.  Suspected mild fibrotic scarring at the lung apices bilaterally with mild adjacent pleural reaction greatest at the right lung apex.  This is most likely secondary to radiation therapy.  

May 2012 chest x-rays showed no radiographic evidence of an acute pulmonary process to correlate with the provided clinical history of 1 pack per day smoker, (onset age 18, Hodgkin's lymphoma 2004).  It was noted that a CT scan would be more sensitive and specific for detection of malignancy and should be considered if clinically indicated.

The Veteran was provided a VA respiratory conditions examination in November 2013.  The examiner diagnosed interstitial lung disease (fibrosis) since June 2004 and pulmonary vascular disease (including pulmonary thromboembolism) since October 2003.  The Veteran reported that after completing chemotherapy and radiation treatments, he discovered in his STRs findings of "10% of lung gone & fibrosis".  He stated he was never told he had a respiratory disorder as a result of the treatment for Hodgkin's.  He reported that he has always been short of breath with vigorous activity, yet not engaged in regular physical activity other than working part-time at his job.  He recalled running 2 to 3 miles 2 years ago with shortness of breath during and after the activity.  One year ago he participated in a 3-week aerobic training; he was short of breath for 15 to 20 minutes after completing the activity.  He had never been seen by a doctor or treated for a respiratory disorder.  While working as a restaurant server, he is on his feet walking for "4 hours straight" and has no symptoms at work.  He reported he has smoked 1/2 pack of cigarettes per day since 1995.

The examiner noted that the Veteran's STRs noted fibrotic changes on a June 2004 chest CT (one month prior to discharge).  VA records document subsequent chest CT's continued to report post-radiation fibrotic changes.  A 2005 CT noted right greater than left, yet overall stable in 2006/2007 and 2011.  After completing 12 weeks of chemotherapy, CT incidentally found asymptomatic pulmonary embolism in the lung and he was treated for 6 months with an anticoagulant.  STRs document incidental pulmonary embolism (right side) per October 2003 chest CT that resolved per April 2004 CT.  VA treatment records document that all subsequent CT's are negative for pulmonary embolism or residuals.  He does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or oxygen therapy for his respiratory disorder.  He has pulmonary embolism and related diseases that are asymptomatic following resolution of his pulmonary thromboembolism.  His lungs were clear and respiration was easy.  

PFT revealed FVC of 77 percent predicted; FEV-1 of 79 percent predicted and FEV-1/FVC of 84 percent, which is 101 percent predicted, and forced expiratory flow rate (FEF) of 25-75 percent, which is 78 percent of predicted.  FVC percentage predicted most accurately reflects the Veteran's level of disability.  He did not have multiple respiratory conditions and there were no other significant diagnostic test findings or results.  The examiner noted that STRs document biapical pulmonary fibrosis noted on chest CT one month prior to military separation.  It was always more prominent on the right side yet overall stable thereafter as noted on the 2011 chest CT.  STRs document pulmonary embolism, right side, developed on active duty, treated and resolved.  Current chest CT's remain negative for this condition.  It was also noted that the Veteran's respiratory disability does not impact his ability to work.

A September 2014 VA emergency department clinician report notes the Veteran was seen because he coughed up several specimens of blood the previous night.  He reported he had not had significant shortness of breath or chest pain.  He has a longstanding history of tobacco use and a remote history of pulmonary embolism and infarction.  He has a history of Hodgkin's disease that was treated.  A week ago, he was seen in the emergency room for a small subcutaneous nodule in his right cheek area.  A routine laboratory and chest x-ray were relatively unremarkable.  On physical examination, he appeared in no acute distress.  There were no neck masses.  He continues to have a very small subcutaneous firm nodule in his right cheek.  A CT scan of his chest was negative for pulmonary embolism.  There was some scarring in the right apex which apparently was slightly increased from a previous examination.  Slightly more nodular density than seen in 2011.  The impressions, in pertinent part, were nodular density in the right upper lobe on CT scan, remote history of pulmonary embolism, no evidence for acute pulmonary embolism on current examination, tobacco use disorder and history of Hodgkin's disease.

September 2014 chest x-rays of the lungs shows right apical scarring which was slightly more prominent compared to 2011 prior.  There was mild upper lobe predominant emphysematous change.  There was no evidence of focal consolidation, pleural effusion or pneumothorax.  There was no evidence of pleural effusion.  The impressions were no evidence of pulmonary embolus or other acute cardiopulmonary process; no radiographic evidence of an acute pulmonary process, no significant interval change in the interim since previous examination; right apical scarring which appears increased in extent slightly more nodular density that on 2011 prior, close attention to this area on follow-up examinations was recommended.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's interstitial lung disease (fibrosis) more nearly approximates the criteria for a disability rating in excess of 10 percent.  On November 2013 examination, the Veteran's right lung disability was manifested by a post-bronchodilator ratio of 79 percent predicted on the FEV-1, 77 percent predicted on the FVC, and 84 percent predicted on the FEV-1/FVC.  The examiner found the FVC test most accurately reflected the Veteran's current pulmonary function.  The FEV-1 of 79 percent predicted warrants a 10 percent rating under Code 6604.  The Board notes it used the PFT results the examiners found most accurately reflected the Veteran's level of disability to rate his right lung disability but applying any of the results would not have resulted in a higher evaluation.  The next higher rating of 30 percent under Code 6604 is not warranted unless there is FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted; and such is not shown in this instance.

The Veteran's attorney argues that the Veteran has residual symptoms of pulmonary embolism to include shortness of breath and coughing up blood, which he asserts warrants a 30 percent rating under Code 6817.  While the Veteran sought emergent treatment in September 2014 for coughing up several specimens of blood the previous night, evaluation, including a CT scan of his chest, was negative for pulmonary embolism.  The preponderance of the record is against a finding of symptomatic residuals of pulmonary embolism which would warrant a 30 percent rating under Code 6817.  

The evidence shows that after the Veteran completed 12 weeks of chemotherapy, CT incidentally found asymptomatic pulmonary embolism in the lung; he was treated for 6 months with an anticoagulant and any symptoms (that may have been present) resolved.  Moreover, VA treatment records document that all subsequent CT's are negative for pulmonary embolism or residuals.  The Veteran has not and does not currently require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or oxygen therapy for his respiratory disorder.  He has been essentially asymptomatic following resolution of his pulmonary thromboembolism many years ago.  May 2012 chest x-rays showed no radiographic evidence of an acute pulmonary process.  On VA respiratory examination in November 2013 his lungs were clear and respiration was easy.  Subsequent to that examination (September 2014) CT scan of the chest and chest x-rays were negative for pulmonary embolism.

There is no other medical record that provides a basis for rating the Veteran's interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism disability throughout the appeal period.  As noted, PFTs are required to evaluate right lung disability under Code 6604 unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  Moreover, the medical evidence clearly shows he was asymptomatic following resolution of his pulmonary thromboembolism.  Notably, the Veteran refused an earlier VA respiratory examination scheduled in August 2012 because he was in a work-release program and had no way of making the appointment at the scheduled location.  

The Board recognizes the statements from the Veteran, or in his behalf, that describe his symptoms.  The Veteran is competent to describe the symptoms he experiences.  The Board finds his descriptions credible.  However, his chest pain, cough, shortness of breath, difficulty sleeping, and fatigue are not sufficient to satisfy the criteria for a disability rating in excess of 10 percent for his right lung disability.  His treatment records and the VA examination reports do not indicate his right lung disability has resulted in cardiopulmonary complications, such as cor pulmonale, RVH, or pulmonary hypertension.  As noted, May 2012 and September 2014 radiographic evidence shows no radiographic evidence of an acute pulmonary process, and on VA respiratory examination in November 2013 his lungs were clear and respiration was easy.  There is, therefore, no medical evidence to support a rating in excess of 10 percent.  For those reasons, the Board finds that the Veteran's claim for an increased disability rating for interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism is not warranted.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Other Considerations

There is no basis for staged ratings regarding these matters.  Neither the lay nor the medical evidence reflects that any of the disabilities met the criteria for a higher or compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  Fenderson, 12 Vet. App. 119.

Additionally, the record does not suggest that the rating criteria are inadequate for rating the Veteran's PTSD with bipolar disorder in partial remission, right lung disability, Hodgkin's lymphoma, and multilocular thymic cyst, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disabilities have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of extraschedular ratings is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Withdrawals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received by the Board in May 2015, the Veteran's attorney indicated that it was the Veteran's intent to withdraw the issues of entitlement to a compensable rating each for scars of the right neck, left chest, and left arm pit on appeal.  There is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.  


ORDER

A rating in excess of 30 percent PTSD with bipolar disorder in partial remission is denied.

A compensable rating for residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain is denied.

An initial compensable rating for multilocular thymic cyst is denied.

An initial rating in excess of 10 percent for interstitial lung disease (fibrosis) and pulmonary vascular disease including pulmonary thromboembolism (claimed as right lung disability) is denied.

The appeal pertaining to entitlement to a compensable rating for scar, right neck is dismissed.

The appeal pertaining to entitlement to a compensable rating for scar, left chest is dismissed.

The appeal pertaining to entitlement to a compensable rating for scar, left arm pit is dismissed.


REMAND

Regarding the increased rating claim for hypothyroidism, the November 2013 VA examiner noted that in 2011 the Veteran was diagnosed with hypothyroidism and underwent treatment for one year.  Since that time he had not taken any medication and at the time of the November 2013 examination, he was asymptomatic.  Since the 2011 diagnosis the Veteran's TSH [thyroid-stimulating hormone] continues to fluctuate on the high-end of normal or mild elevation; otherwise, according to VA examiner, there are no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hypothyroidism.  

Hypothyroidism is rated under 38 C.F.R. § 4.119, Code 7903.  A 10 percent rating is warranted for fatigability or continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

The Veteran's attorney points out that the Veteran suffers from mental disturbance such as depression and slowing of thought; he has cardiovascular symptoms, such as chest pain, "infarct," and blood clots, he experiences sleepiness; and the record is replete with evidence of his fatigue.  The Veteran's record does show psychiatric symptoms and/or diagnoses that include depression, for which the Veteran is service-connected.  38 C.F.R. § 4.14.  Likewise, the Veteran is service-connected for intermittent chest pain as a residual of Hodgkin's lymphoma.  It shows also that on a number of occasions during a mental health clinic visit, he complained of being tired.  Under the circumstances, the Board finds that a supplemental medical opinion, with VA examination if deemed necessary, is appropriate to address the current severity of his service-connected disability.

The Veteran's contends that he is unable to maintain gainful employment since leaving service, which is directly linked to his service connected disabilities, including hypothyroidism that is being remanded herein.  Thus, the claim for TDIU is inextricably intertwined with the pending increased rating claim that is being remanded, and adjudication of the TDIU must be deferred until the intertwined issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected disabilities. 

2.  The AOJ should arrange for a supplemental medical opinion (with endocrinology examination only if deemed necessary by the opinion provider) to determine the current severity of the Veteran's hypothyroidism.  The  entire record must be reviewed by the opinion provider.  In particular the opinion provider is requested to address:

a. Does the Veteran have fatigability, constipation, or mental sluggishness as a result of his hypothyroidism?  The opinion provider should consider and discuss as necessary the treatment records indicating reports of fatigue.  and

b. Does the Veteran have any other symptoms as a result of his hypothyroidism, to specifically include cardiovascular symptoms, such as blood clots? and

c. 	Please identify the functional impairment of the Veteran's service-connected disabilities as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  His service-connected disabilities are:  PTSD with bipolar disorder, interstitial lung disease (fibrosis) and pulmonary vascular disease, residuals of Hodgkin's lymphoma with thinning hair and intermittent chest pain, scars of the right neck, left and right chest, and left armpit, a multilocular thymic cyst, and hypothyroidism.  

The examiner must explain the rationale for all opinions.

3.  The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


